[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                              Journal Entry
SUA SPONTE, THE JOURNAL ENTRY AND OPINION WITH DISSENTING OPINION ATTACHED RELEASED ON AUGUST 12, 1999 IN THE ABOVE-CAPTIONED CASE IS HEREBY CORRECTED NUNC PRO TUNC ON PAGE 9, THIRD AND FOURTH LINES OF THE SECOND PARAGRAPH AND ON PAGE 10, FOURTH LINE TO SHOW "R.C. 3937.18" WHERE R.C. 3937.18
APPEARS AND ON PAGE 9, FOURTH LINE TO SHOW "R.C. 3937.181" WHERE R.C. 3927.181 APPEARS.
IT IS HEREBY FURTHER ORDERED THAT, AS SO AMENDED, SAID JOURNAL ENTRY AND OPINION WITH DISSENTING OPINION ATTACHED SHALL STAND IN FULL FORCE AND EFFECT IN ALL ITS PARTICULARS.
THE CORRECTED ENTRY IS ATTACHED.
JUDGE TERRENCE O'DONNELL, CONCURS
JUDGE DIANE KARPINSKI, CONCURS
                             _______________________________ PRESIDING JUDGE, JOHN T. PATTON